                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :
ex rel. RONALD J. STRECK                   :
                                           :
      v.                                   :
                                           :
BRISTOL-MYERS SQUIBB COMPANY               :      CIVIL ACTION NO. 13-7547

                                       ORDER

      NOW, this 29th day of November, 2018, upon consideration of Defendant Bristol-

Myers Squibb Company’s Motion to Dismiss Relator’s First Amended Complaint

(Document No. 82), the Relator’s response, the defendant’s reply, and after oral

argument, it is ORDERED that the motion is GRANTED IN PART and DENIED IN PART.

      IT IS FURTHER ORDERED as follows:

      1.     To the extent the motion seeks to dismiss claims under the laws of

Colorado, Delaware, Georgia, Iowa, Minnesota, New Jersey, New Mexico, New York,

Oklahoma, Rhode Island and Texas, the motion is GRANTED.

      2.     All claims under New Mexico law are DISMISSED.

      3.     All claims under Delaware law based on conduct occurring before July 16,

2009 and all claims under Texas law based on conduct occurring before May 4, 2007 are

DISMISSED.

      4.     All claims based upon conduct occurring before the effective dates of the

applicable laws of Colorado, Georgia, Iowa, Minnesota, New Jersey, New York,

Oklahoma and Rhode Island are DISMISSED.

      5.     In all other respects, the motion is DENIED.

                                                      /s/TIMOTHY J. SAVAGE
